EXHIBIT 10.1

RESTRICTED STOCK UNIT AGREEMENT

 

THIS RESTRICTED STOCK UNIT AGREEMENT (“Agreement”) is made effective as of the
grant date set forth below by and between SYNOVUS FINANCIAL CORP., a Georgia
corporation (the “Corporation”), and ___________________ (“Executive”).

 

WHEREAS, Executive has been awarded Restricted Stock Units (“RSUs”) under the
Corporation’s 2007 Omnibus Plan (“Plan”).

 

NOW, THEREFORE, in accordance with the provisions of the Plan and this
Agreement, Executive hereby agrees to the following terms and conditions:

 

1.

Grant of RSUs

 

 

Executive is hereby granted RSUs as follows:

 

 

Date of Grant:

_____________, 200__

 

 

Vesting Period:

Please refer to Section 2 of this Agreement

 

 

Total Number of RSUs:

_____________

 

2.

Vesting of RSUs

 

(a)        Vesting Conditions. If Executive remains in the continuous employ of
the Corporation or a Subsidiary of the Corporation through the date(s) indicated
in Column I below, the RSUs will become non-forfeitable (i.e., “vest”) to the
extent indicated in Column II below:

 

 

(I)

(II)

 

If employment

the % of the RSUs

 

continues through

then

which vest is  

 

 

____________, 200__

100%

 

 

[or]

 

 

____________, 200__

___%

 

 

[or]

 

 

____________, 200__

___%

 

 

[or]

 

 

____________, 200__

___%

 

 

[or]



 

 

____________, 200__

___%

 

 

[or]

 

 

____________, 200__

___%

 

 

Such vesting will occur (to the extent indicated in Column (II) above) at the
close of business on the applicable date(s) indicated in Column (I) above. Any
RSUs which are not vested on the date of Executive’s termination of employment
will be forfeited to the Corporation, unless the Compensation Committee in its
sole and exclusive discretion determines otherwise.

 

(b)        Effect of Voluntary Termination or Termination for Cause or Suicide.
If Executive’s employment with the Corporation and its Subsidiaries is
terminated: (i) by Executive voluntarily or (ii) by the Corporation or a
Subsidiary for Cause or (iii) by Executive’s death due to suicide before all
RSUs vest pursuant to the provisions of paragraph 4(a) above, then any RSUs
which are not vested at the time of such termination will be forfeited to the
Corporation on the date of such termination, unless the Compensation Committee
in its sole and exclusive discretion determines otherwise.

 

(c)        Effect of Death (Other Than by Suicide) or Disability. If Executive’s
employment with the Corporation and its Subsidiaries terminates by reason of
Executive’s death (other than by suicide) or Disability, then any RSUs which are
not vested at the time of such termination will become vested automatically.

 

(d)        Effect of Retirement or Leave of Absence. If Executive’s employment
with the Corporation and its Subsidiaries is terminated by reason of Executive’s
retirement after attainment of age 62 and 15 years of Service, then any RSUs
which are not vested at the time of such retirement will become vested
automatically. A leave of absence which is approved in writing by the
Compensation Committee with specific reference to this Agreement will not be
considered a termination of Executive’s employment with the Corporation and its
Subsidiaries for purposes of this Section 2 or any other provision of this
Agreement.

 

(e)        In the event of a Change of Control (as defined in the Plan), the
RSUs will vest immediately upon such Change of Control.

 

(f)         No Forfeiture of Vested RSUs. Any RSUs which vest pursuant to the
preceding provisions of this Section 2 will not thereafter be forfeited.

 

3.

Conversion of RSUs and Issuance of Shares

 

Upon vesting of the RSUs, one share of the Corporation’s Common Stock shall be
issued for each RSU that vests on such vesting date, subject to the terms and
conditions of this Agreement and the Plan.

 

2



4.

Transfer of RSUs

 

Unless otherwise permitted by the Committee, the RSUs may not be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, other
than pursuant to a will or the laws of descent and distribution. Any attempted
disposition in violation of this Agreement and the Plan shall be void.

 

5.

Status of Executive

 

The Executive shall not be, or have rights as, a stockholder of the Corporation
with respect to any of the shares of Common Stock subject to the RSUs unless
such RSUs have vested, and shares underlying the RSUs have been issued and
delivered to him or her. The Corporation shall not be required to issue or
transfer any certificates for shares of Common Stock upon vesting of the RSUs
until all applicable requirements of law have been complied with and such shares
have been duly listed on any securities exchange on which the Common Stock may
then be listed.

 

6.

Dividend Equivalents

 

Until the Executive’s employment with the Corporation and its Subsidiaries is
terminated for any reason, or until such time as the RSUs vest, whichever occurs
first, the Corporation will pay the Executive a cash amount equal to the number
of RSUs subject to restriction times the per share quarterly dividend payments
made to shareholders of the Corporation’s Common Stock, with such payments to be
made reasonably promptly after the payment date of each quarterly dividend.

 

7.

General Provisions

 

(a)        Administration, Interpretation and Construction. The terms and
conditions set forth in this Agreement will be administered, interpreted and
construed by the Compensation Committee, whose decisions will be final,
conclusive and binding on the Corporation, on Executive and on anyone claiming
under or through the Corporation or Executive. Without limiting the generality
of the foregoing, any determination as to whether an event has occurred or
failed to occur which causes the RSUs to be forfeited pursuant to the terms and
conditions set forth in this Agreement, will be made in the good faith but
absolute discretion of the Compensation Committee. By accepting the transfer of
RSUs, Executive irrevocably consents and agrees to the terms and conditions set
forth in this Agreement and to all actions, decisions and determinations to be
taken or made by the Compensation Committee in good faith pursuant to the terms
and conditions set forth in this Agreement.

 

(b)        Withholding. The Corporation will have the right to withhold from any
payments to be made to Executive (whether under this Agreement or otherwise) any
taxes the Corporation determines it is required to withhold with respect to
Executive under the laws and regulations of any governmental authority, whether
Federal, state or local and whether domestic or foreign, in connection with this
Agreement, including, without limitation, taxes in connection with the transfer
of RSUs or the lapse of restrictions on RSUs. Failure to submit any such
withholding taxes shall be deemed to cause otherwise lapsed restrictions on RSUs
not to lapse.

 

3



(c)        Rights Not Assignable or Transferable. No rights under this Agreement
will be assignable or transferable other than by will or the laws of descent and
distribution, either voluntarily, or, to the full extent permitted by law,
involuntarily, by way of encumbrance, pledge, attachment, levy or charge of any
nature except as otherwise provided in this Agreement. Executive’s rights under
this Agreement will be exercisable during Executive’s lifetime only by Executive
or by Executive’s guardian or legal representative.

 

(d)        Terms and Conditions Binding. The terms and conditions set forth in
the Plan and in this Agreement will be binding upon and inure to the benefit of
the Corporation, its successors and assigns, including any assignee of the
Corporation and any successor to the Corporation by merger, consolidation or
otherwise, and Executive, Executive’s heirs, devisees and legal representatives.
In addition, the terms and conditions set forth in the Plan and in this
Agreement will be binding upon and inure to the benefit of Mellon and its
successors and assigns.

 

(e)        No Employment Rights. No provision of this Agreement or the Plan will
be deemed to confer upon Executive any right to continue in the employ of the
Corporation or a Subsidiary or will in any way affect the right of the
Corporation or a Subsidiary to dismiss or otherwise terminate Executive’s
employment at any time for any reason with or without cause, or will be
construed to impose upon the Corporation or a Subsidiary any liability for any
forfeiture of RSUs which may result under this Agreement if Executive’s
employment is so terminated.

 

(f)         No Liability for Good Faith Business Acts or Omissions. Executive
recognizes and agrees that the Compensation Committee, the Board, or the
officers, agents or employees of the Corporation and its Subsidiaries, in their
oversight or conduct of the business and affairs of the Corporation and its
Subsidiaries, may in good faith cause the Corporation or a Subsidiary to act, or
to omit to act, in a manner that may, directly or indirectly, prevent the RSUs
from vesting. No provision of this Agreement will be interpreted or construed to
impose any liability upon the Corporation, a Subsidiary, the Compensation
Committee, Board or any officer, agent or employee of the Corporation or a
Subsidiary, for any forfeiture of RSUs that may result, directly or indirectly,
from any such action or omission.

 

(g)        Recapitalization. In the event that Executive receives, with respect
to RSUs, any securities or other property (other than cash dividends) as a
result of any stock dividend or split, spin-off, recapitalization, merger,
consolidation, combination or exchange of shares or a similar corporate change,
any such securities or other property received by Executive will likewise be
held by Mellon and be subject to the terms and conditions set forth in this
Agreement and will be included in the term “RSUs.”

 

(h)        Appointment of Agent. By accepting the transfer of RSUs, Executive
irrevocably nominates, constitutes, and appoints Mellon as Executive’s agent for
purposes of surrendering or transferring the RSUs to the Corporation upon any
forfeiture required or authorized by this Agreement. This power is intended as a
power coupled with an interest and will survive Executive’s death. In addition,
it is intended as a durable power and will survive Executive’s disability.

 

4



(i)         Legal Representative. In the event of Executive’s death or a
judicial determination of Executive’s incompetence, reference in this Agreement
to Executive shall be deemed, where appropriate, to Executive’s heirs or
devises.

 

(j)         Titles. The titles to sections or paragraphs of this Agreement are
intended solely for convenience and no provision of this Agreement is to be
construed by reference to the title of any section or paragraph.

 

(k)        Plan Governs. The RSUs are being transferred to Executive pursuant to
and subject to the Plan, a copy of which is available upon request to the
Corporate Secretary of the Corporation. The provisions of the Plan are
incorporated herein by this reference, and all capitalized terms in this
Agreement shall have the same meanings given to such terms in the Plan. The
terms and conditions set forth in this Agreement will be administered,
interpreted and construed in accordance with the Plan, and any such term or
condition which cannot be so administered, interpreted or construed will to that
extent be disregarded.

 

(l)         Complete Agreement. This instrument contains the entire agreement of
the parties relating to the subject matter of this Agreement and supersedes and
replaces all prior agreements and understandings with respect to such subject
matter. The parties hereto have made no agreements, representations or
warranties relating to the subject matter of this Agreement which are not set
forth herein or incorporated by reference.

 

(m)       Amendment; Modification; Wavier. No provision set forth in this
Agreement may be amended, modified or waived unless such amendment, modification
or waiver shall be authorized by the Compensation Committee and shall be agreed
to in writing, signed by Executive and by an officer of the Corporation duly
authorized to do so. No waiver by either party hereto of any breach by the other
party of any condition or provision set forth in this Agreement to be performed
by such other party will be deemed a waiver of a subsequent breach of such
condition or provision, or will be deemed a waiver of a similar or dissimilar
provision or condition at the same time or at any prior or subsequent time.

 

(n)        Governing Law. The validity, interpretation, performance and
enforcement of the terms and conditions set forth in this Agreement will be
governed by the laws of the State of Georgia, the state in which the Corporation
is incorporated, without giving effect to the principles of conflicts of law of
that state.

 

The Corporation has issued the RSUs in accordance with the foregoing terms and
conditions and in accordance with the provisions of the Plan. By signing below,
Executive hereby agrees to the foregoing terms and conditions of the RSUs.

 

IN WITNESS WHEREOF, Executive has set Executive’s hand and seal, effective as of
the date and year set forth above.

 

 

 

____________________________________________(L.S.)

 

 

5

 

 